DETAILED ACTION
This office action is responsive to communication(s) filed on 6/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claims Status
Claims 1-12 are pending and are currently being examined.
Claims 1 and 12 are independent.

Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) in claims 1-11
Claim 1:
a divided-region setting unit configured to dynamically change a size of a divided region provided on a screen, in accordance with an operation from a user
a display control unit configured to provide arrangement regions on the divided region and change a relative positional relationship between the arrangement regions provided on the same divided region in conformity with change in size of the divided region
a priority setting unit configured to set relative priority with respect to the arrangement regions provided on the same display region
the display control unit controls display of the display objects in a unit of arrangement region, based on the priority set for each of the arrangement regions. 
Claim 2:
the display control unit collectively sets the display objects arranged on an arrangement region with lower priority to be invisible, based on the priority set for the arrangement regions. 
Claim 3:
the display control unit moves the display objects arranged on an arrangement region with lower priority among the arrangement regions, within the arrangement region, and display the display objects arranged on an arrangement region with higher priority among the arrangement regions, based on the priority set with respect to each of the arrangement regions. 
Claim 4:
the display control unit changes sizes of the arrangement regions in conformity with change in size of the divided region, and changes arrangement of the display objects on the arrangement regions that are changed in size. 
Claim 5:
the display control unit changes sizes of the arrangement regions in conformity with change in size of the divided region, and changes arrangement of the display objects on the arrangement regions that are changed in size, without changing sizes of the display objects. 
Claim 6:
the display control unit changes sizes of the arrangement regions in conformity with change in size of the divided region, and changes sizes of the display objects on the arrangement regions that are changed in size. 
Claim 7:
the priority setting unit sets relative priority with respect to the display objects arranged on the same arrangement region
the display control unit sets a display object with lower priority to be invisible, based on the priority set with respect to each of the display objects. 
Claim 8:
the priority setting unit changes the priority, based on an input from a user.
Claim 9:
the priority setting unit learns a situation where the priority is changed, and dynamically changes the priority, based on a learning result. 
Claim 10:
the display control unit dynamically changes display of the display objects in conformity with dynamic change of the priority. 
Claim 11:
the display control unit moves display of the display objects along the directional axis.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY CONTROL DEVICE AND DISPLAY CONTROL METHOD FOR PREVENTING OVERLAPPING OF HIGH PRIORITY DISPLAY REGIONS.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claims 1 and 12 recite “each of the arrangement regions on which at least one or more display objects are arranged”, where it appears the applicant intended “wherein each of the arrangement regions contain at least one or more display objects [[are]] therein arranged”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh; Mona et al. (hereinafter Singh – US 20070180401 A1) in view of Baneth, Robin C. (hereinafter Baneth – US 20050268247 A1).

Independent Claim 1:
	Singh teaches A display control device comprising:
a divided-region setting unit configured to dynamically change a size of a divided region (window sizes of windows are adjusted dynamically based on an event, (fig. 10:1002,1004)
in accordance with an operation from a user; (the event may be a user operation such as a user closing a window or accessing a window, ¶ 32)
a display control unit configured to provide arrangement regions on the divided region (windows [divided region] are displayed in portions [arrangement regions] within the windows, ¶ 18 and figs. 8A-8D)
and change a relative positional relationship between the arrangement regions provided on the same divided region in conformity with change in size of the divided region, (a user may interact with a window, to change the dimension of the window, and such interaction may be resizing of the window or the portion, ¶ 24. Resizing is done along an at least one axis, such as horizontal or vertical axis, see at least ¶¶ 45 and 49, therefore a change of position of window/window portion is in conformity with change in size of the divided region
wherein each [at least some] of the arrangement regions contain at least one or more display objects [[are]] therein arranged; (at least some portions of the windows may include content such as graphics, text, and thumbnails, ¶ 43)
and a priority setting unit configured to set relative priority with respect to the arrangement regions provided on the same display region, (each portion of the windows are assigned a priority and windows are arranged, at least in part, based on the priorities of the portions, ¶ 33 and fig. 3; those portions are displayed on the same window [display region], ¶ 18 and figs. 8A-8D)
wherein in a case where the relative positional relationship between the arrangement regions provided on the same divided region is changed, (as explained above, the resizing of a portion of a window will cause the positional relationship in an axis basis to change, see ¶¶ 24, 45 and 49)
which causes the arrangement regions to overlap at least partially with each other, (the resizing may cause lower priority portions to be covered by [or “overlapped by”] higher priority portions, ¶ 50 and fig. 4B:430)
the display control unit controls display of the display objects in a unit of arrangement region, 
based on the priority set for each of the arrangement regions. (each portion of the windows are assigned a priority and windows are arranged, at least in part, based on the priorities of the portions, ¶ 33 and fig. 3)
Singh does not appear to expressly teach that “each” of the arrangement regions within the divided region contains the at least one or more display objects. 
However, Baneth teaches the concept(s) of dividing a window into multiple subregions by overlaying grid lines on the GUI, wherein each sub-region encompasses objects, Baneth fig. 3D and ¶¶ 29 and 31 and Baneth claim 3. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of dividing a window into multiple subregions by overlaying grid lines on the GUI, wherein each sub-region encompasses objects, as taught/suggested by Baneth.
One would have been motivated to make such a combination in order to improve the usability of the device by making the display easier for the users to navigate between displayed objects (Baneth Abstract and ¶¶ 4-7).
Singh, in combination with Baneth, teaches the concept(s) of that “each” of the arrangement regions within the divided region contains the at least one or more display objects (Singh teaches windows are displayed in portions within the windows, ¶ 18 and figs. 8A-8D; Baneth teaches dividing a window into multiple subregions, fig. 3D, by overlaying grid lines on the GUI, fig. 3D and ¶ 31, wherein each sub-region encompasses objects, Baneth ¶ 29 and Baneth claim 30)

Independent Claim 12:
Claim(s) 12 is directed to a method accomplished by the device of claim 1, and is rejected using similar rationale(s).
	
Claim 2:
	The rejection of claim 1 is incorporated. Singh further teaches 
wherein in a case where the relative positional relationship between the arrangement regions provided on the same divided region is changed, (as explained above, the resizing of a portion of a window will cause the positional relationship in an axis basis to change, see ¶¶ 24, 45 and 49)
which causes the arrangement regions to overlap at least partially with each other, (the resizing may cause lower priority portions to be covered by [or “overlapped by”] higher priority portions, ¶ 50 and fig. 4B:430)
In combination, Singh, as modified, further teaches:
the display control unit collectively sets the display objects arranged on an arrangement region with lower priority to be invisible, based on the priority set for the arrangement regions. (Singh further teaches, as can be seen in fig. 9D, that high priority portion of window 900 covers an entire region of a lower priority portion, portion 5, see figs. 8B and 9D and ¶ 59; Baneth teaches that each sub-region encompasses objects, Baneth ¶ 29 and Baneth claim 30, therefore the objects in regions covered by higher priority are necessarily set to invisible, since they are not displayed)

Claim 8:
	The rejection of claim 1 is incorporated. Singh further teaches, wherein the priority setting unit changes the priority, based on an input from a user. (priorities are assigned to portions based on user’s interactions with the portion, Singh ¶¶ 31 and 72)

Claim 9:
	The rejection of claim 8 is incorporated. Singh further teaches wherein the priority setting unit learns a situation where the priority is changed, and dynamically changes the priority, based on a learning result. (a window management function determines a relationship between windows and portions of windows and determines that the windows/portions of windows are synergetic in nature based user interaction, and a portion of window may be assigned a higher priority based on a consideration [learning] that the portion of the window has “synergy” with the highest priority window, wherein such consideration is determined based on a user interaction with the window(s), Singh ¶ 51. Here, this is a “dynamic” change in priority at least in that the change is based on a relationship between windows/portions of windows that constantly changes based on interactions with the user)

Claim(s) 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20070180401 A1) in view of Baneth (US 20050268247 A1), as applied to claims 1 and 9 above, and further in view of Bates; Cary Lee et al. (hereinafter Bates – US 6760048 B1).

Claim 3:
	The rejection of claim 1 is incorporated. Singh does not appear to expressly teach wherein in a case where the relative positional relationship between the arrangement regions provided on the same divided region is changed, which causes the arrangement regions to overlap at least partially with each other, the display control unit moves the display objects arranged on an arrangement region with lower priority among the arrangement regions, within the arrangement region, and display the display objects arranged on an arrangement region with higher priority among the arrangement regions, based on the priority set with respect to each of the arrangement regions.
However, Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, wherein such position may be updated by scrolling [“moving”] the object down, col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D, and wherein the elements/objects may be within a window, col 9:61-10:11 and figs. 13, 14A-14G and 15. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, wherein such position may be updated by scrolling [“moving”] the object down, and wherein the elements/objects may be within a window ,as taught/suggested by Bates.

Singh, as modified, in combination teaches wherein in a case where the relative positional relationship between the arrangement regions provided on the same divided region is changed, which causes the arrangement regions to overlap at least partially with each other, the display control unit moves the display objects arranged on an arrangement region with lower priority among the arrangement regions, within the arrangement region, and display the display objects arranged on an arrangement region with higher priority among the arrangement regions, based on the priority set with respect to each of the arrangement regions. (Singh, as explained above, teaches the resizing of a portion of a window will cause the positional relationship of the portions of windows, in an axis basis, to change, see ¶¶ 24, 45 and 49, and Singh teaches each portion of the windows are assigned a priority and windows are arranged, at least in part, based on the priorities of the portions, ¶ 33 and fig. 3; Baneth teaches the concept(s) of dividing a window into multiple subregions by overlaying grid lines on the GUI, wherein each sub-region encompasses objects, Baneth fig. 3D and ¶¶ 29 and 31 and Baneth claim 30; Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, wherein such position may be updated by scrolling [“moving”] the object down, col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D, and wherein the elements/objects may be within a window, col 9:61-10:11 and figs. 13, 14A-14G and 15)

Claim 10:
	The rejection of claim 9 is incorporated. Singh does not appear to expressly teach wherein the display control unit dynamically changes display of the display objects in conformity with dynamic change of the priority.
However, Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized [dynamically changes display], in order to un-occluded the prioritized element, and that such position may be updated by adjusting the size of the display element, col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized [dynamically changes display], in order to un-occluded the prioritized element, and that such position may be updated by adjusting the size of the display element, as taught/suggested by Bates.
One would have been motivated to make such a combination in order to improve the usability of the device by simplifying the display of information within multiple overlapping window and display elements (Bates col 2:21-24).
Singh, as modified, in combination, teaches wherein the display control unit dynamically changes display of the display objects in conformity with dynamic change of the priority. (Singh teaches a “dynamic” change in priority at least in that the change is dynamically changes display], in order to un-occluded the prioritized element, and that such position may be updated by adjusting the size of the display element)

Claim 11:
	The rejection of claim 1 is incorporated. Singh does not appear to expressly teach wherein each of the arrangement regions includes a directional axis, and the display control unit moves display of the display objects along the directional axis.
However, Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, wherein such position may be updated by scrolling [“moving”] the object down [vertical directional axis], col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D, and wherein the elements/objects may be within a window, col 9:61-10:11 and figs. 13, 14A-14G and 15. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, wherein such position may be updated by directional axis], and wherein the elements/objects may be within a window, as taught/suggested by Bates.
	Singh, as modified, in combination, teaches wherein each of the arrangement regions includes a directional axis, and the display control unit moves display of the display objects along the directional axis. (Singh teaches windows [divided region] are displayed in portions [arrangement regions] within the windows, ¶ 18 and figs. 8A-8D. Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, wherein such position may be updated by scrolling [“moving”] the object down [vertical directional axis], col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D, and wherein the elements/objects may be within a window, col 9:61-10:11 and figs. 13, 14A-14G and 15)

 Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20070180401 A1) in view of Baneth (US 20050268247 A1), as applied to claim 1 above, and further in view of Braun; Christoph et al. (hereinafter Braun – US 20100050114 A1) and Bates; Cary Lee et al. (hereinafter Bates – US 6760048 B1).

Claim 4:
	The rejection of claim 1 is incorporated. Singh does not appear to expressly teach wherein the display control unit changes sizes of the arrangement regions in conformity with change in size of the divided region. 

Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, as taught/suggested by Braun.
One would have been motivated to make such a combination in order to improve the display quality of the device that ensures no obscuring of any of the sub-windows and/or unintended rearrangements in position of the windows, Braun ¶ 66.
Singh does not appear to expressly teach and changes arrangement of the display objects on the arrangement regions that are changed in size.
However, Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D, wherein the position can be modified by change the size of the display element, col 4:50-60, and wherein the elements/objects may be within a window, col 9:61-10:11 and figs. 13, 14A-14G and 15. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of updating the position of a prioritized display element 
One would have been motivated to make such a combination in order to improve the usability of the device by simplifying the display of information within multiple overlapping window and display elements (Bates col 2:21-24).
Singh, as modified, in combination teaches wherein the display control unit changes sizes of the arrangement regions in conformity with change in size of the divided region, and changes arrangement of the display objects on the arrangement regions that are changed in size (Singh teaches windows [divided region] are displayed in portions [arrangement regions] within the windows, ¶ 18 and figs. 8A-8D; Baneth teaches the concept(s) of dividing a window into multiple subregions by overlaying grid lines on the GUI, wherein each sub-region encompasses objects, Baneth fig. 3D and ¶¶ 29 and 31 and Baneth claim 30; Braun teaches the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, ¶¶ 22 and 66; Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D, and that the position can be modified by change the size of the display element, col 4:50-60)

Claim 5:
	The rejection of claim 1 is incorporated. Singh does not appear to expressly teach wherein the display control unit changes sizes of the arrangement regions in conformity with change in size of the divided region. 
However, Braun teaches the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, ¶¶ 22 and 66. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, as taught/suggested by Braun.
One would have been motivated to make such a combination in order to improve the display quality of the device that ensures no obscuring of any of the sub-windows and/or unintended rearrangements in position of the windows, Braun ¶ 66.
Singh does not appear to expressly teach and changes arrangement of the display objects on the arrangement regions that are changed in size, without changing sizes of the display objects. 
However, Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, and that such position may be updated by scrolling [“moving”] the object down col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D. 

One would have been motivated to make such a combination in order to improve the usability of the device by simplifying the display of information within multiple overlapping window and display elements (Bates col 2:21-24).
Singh, as modified, in combination, teaches wherein the display control unit changes sizes of the arrangement regions in conformity with change in size of the divided region, and changes arrangement of the display objects on the arrangement regions that are changed in size, without changing sizes of the display objects (Singh teaches windows [divided region] are displayed in portions [arrangement regions] within the windows, ¶ 18 and figs. 8A-8D; Baneth teaches the concept(s) of dividing a window into multiple subregions by overlaying grid lines on the GUI, wherein each sub-region encompasses objects, Baneth fig. 3D and ¶¶ 29 and 31 and Baneth claim 30; Braun teaches the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, ¶¶ 22 and 66; Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, and 

Claim 6:
	The rejection of claim 1 is incorporated. Singh does not appear to expressly teach wherein the display control unit changes sizes of the arrangement regions in conformity with change in size of the divided region.
However, Braun teaches the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, ¶¶ 22 and 66. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, as taught/suggested by Braun.
One would have been motivated to make such a combination in order to improve the display quality of the device that ensures no obscuring of any of the sub-windows and/or unintended rearrangements in position of the windows, Braun ¶ 66.
Singh does not appear to expressly teach and changes sizes of the display objects on the arrangement regions that are changed in size. 
However, Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, and that such position may 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, and that such position may be updated by adjusting the size of the display element, as taught/suggested by Bates.
One would have been motivated to make such a combination in order to improve the usability of the device by simplifying the display of information within multiple overlapping window and display elements (Bates col 2:21-24).
	Singh, as modified, in combination, teaches wherein the display control unit changes sizes of the arrangement regions in conformity with change in size of the divided region, and changes sizes of the display objects on the arrangement regions that are changed in size. (Singh teaches windows [divided region] are displayed in portions [arrangement regions] within the windows, ¶ 18 and figs. 8A-8D; Baneth teaches the concept(s) of dividing a window into multiple subregions by overlaying grid lines on the GUI, wherein each sub-region encompasses objects, Baneth fig. 3D and ¶¶ 29 and 31 and Baneth claim 30; Braun teaches the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, ¶¶ 22 and 66; Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-

Claim 7:
	The rejection of claim 4 is incorporated. Singh does not appear to expressly teach wherein the priority setting unit sets relative priority with respect to the display objects arranged on the same arrangement region, and in a case where arrangement of the display objects on the arrangement regions is changed, which causes the display objects on the same arrangement region overlap at least partially with each other, the display control unit sets a display object with lower priority to be invisible, based on the priority set with respect to each of the display objects. 
However, Bates teaches/suggests the concept(s) of prioritizing display elements (col 4:35-45, 8:4-13), wherein the elements/objects may be within a window (col 9:61-10:11 and figs. 13, 14A-14G and 15), wherein the display elements are prioritized relative to other display elements and elements with lower priorities are occluded [“overlapped” and made to be invisible] by display elements of higher priorities (col 16:24-30).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of prioritizing display elements, wherein the elements/objects may be within a window, wherein the display elements are prioritized relative to other display elements and elements with lower priorities are occluded [“overlapped” and to be invisible] by display elements of higher priorities, as taught/suggested by Bates.
One would have been motivated to make such a combination in order to improve the usability of the device by simplifying the display of information within multiple overlapping window and display elements (Bates col 2:21-24), and ensuring that certain important/interesting elements are not occluded (col 2:40-49).
	Singh, as modified, in combination, teaches wherein the priority setting unit sets relative priority with respect to the display objects arranged on the same arrangement region, and in a case where arrangement of the display objects on the arrangement regions is changed, which causes the display objects on the same arrangement region overlap at least partially with each other, the display control unit sets a display object with lower priority to be invisible, based on the priority set with respect to each of the display objects. (Singh teaches windows [divided region] are displayed in portions [arrangement regions] within the windows, ¶ 18 and figs. 8A-8D; Baneth teaches the concept(s) of dividing a window into multiple subregions by overlaying grid lines on the GUI, wherein each sub-region encompasses objects, Baneth fig. 3D and ¶¶ 29 and 31 and Baneth claim 30; Bates teaches/suggests the concept(s) of prioritizing display elements (col 4:35-45, 8:4-13), wherein the elements/objects may be within a window [col 9:61-10:11 and figs. 13, 14A-14G and 15], wherein the display elements are prioritized relative to other display elements and elements with lower priorities are occluded [“overlapped” and made to be invisible] by display elements of higher priorities [col 16:24-30]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Tanoue; Fumitoshi US 20160110069 A1, pertinent for disclosing a display screen that is divided into predetermined grid-like partitions and objects are arranged in the respective predetermined grid-like partitions in accordance with the display priorities ([0045]).
Kanazawa; Ikuko et al. US 20140282017 A1, pertinent for disclosing the concept of using an object based on a given priority in order to avoid overlap ([0040]).
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175